COURT OF APPEALS
                              EIGHTH DISTRICT OF TEXAS
                                   EL PASO, TEXAS

                                              §
 IN RE: THE STATE OF TEXAS,                                   No. 08-16-00323-CR
                                              §
                 Relator.                               AN ORIGINAL PROCEEDING
                                              §
                                                               IN MANDAMUS
                                              §

                                              §

                                              §

                                          ORDER

       Pending before the Court is the State’s motion to stay all proceedings in cause number

20140D04968. The motion is DENIED.

       The State’s mandamus petition is due to filed no later than December 29, 2016.

       IT IS SO ORDERED this 9th day of December, 2016.



                                                  PER CURIAM

Before McClure, C.J., Rodriguez and Hughes, JJ.